 In the Matter of,AMALGAMATED BANK OF NEW YORK,EMPLOYERSandFINANCIAL EMPLOYEESGUILD,LOCAL 96,UNITED OFFICE AND PRO-FESSIONALWORKERS OF AMERICA, AND UNITED BANK EMPLOYEESLOCAL INDUSTRIAL UNIONNo.1694,CIO,PETITIONERSCases Nos. P2-RC 1920 and 2-RC-2487.-Decided December 7,1950DECISION AND DIRECTION OF ELECTIONUpon petitions duly filed, a consolidated hearing was held beforeJerome I. Macht, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer, a New York corporation and member of theFederal Reserve System and Federal Deposit Insurance Corporation,is engaged in the commercial and general banking business in the Cityof New York. Its total resources are in excess of $30,000,000.Duringthe past year, its total loans aggregated more than $6,500,000, of which$4,500,000 were loaned to industrial enterprises in New York State.During this same period, its loans to borrowers outside of New Yorkwere in excess of $750,000, while its deposits from outside the Stateof New York were in excess of $550,000.We find that this Employer is engaged in commerce within themeaning of the Act.We further find that a bank, particularly of thesize and character portrayed by this record, partakes of the natureof an instrumentality' of commerce and should be so treated. Pur-suant to our recently announced Board policy asserting jurisdiction'InN. L. R. B. v. Bank of America,130 F. 2d 624(C.A. 9), certiorari denied 318U. S. 791, enforcing an early Board order appearing in 14 NLRB 207 and 26 NLRB 198,the Ninth Circuit stated :The impact upon commerce of the partial or complete cessation of its bankingoperations would be felt immediately throughout the country,and indeed the world.Shipments of merchandise and manufactured wares covered by bills drawn for theacceptance of respondent would be halted;and similar results would follow upon acessation of its other credit activities.It is immaterial that substitute service mightbe obtained elsewhere,N.L.R.B. v. Bradford Dyeing Assn.,310 U. S. 318, 326,60 S. Ct. 918,84 L. Ed. 1226. The dependence of commerce upon the continuityof credit furnished by these great banking institutions is as marked as was Its depend-ence upon the electric energy furnished by the intrastate utilities involved InCon.-solidated Edison Co.v.N. L. If. B.,305 U. S. 197, 59 S. Ct. 206, 83 L. Ed. 126.Whilecredit services considered as aids to commerce,may be less tangible than is electriccurrent, for present purposes the differences would appear to be immaterial.92 NLRB No. 100.545 546DECISIONSOF NATIONALLABOR RELATIONS BOARDover instrumentalities of commerce 2 we find that it will effectuate thepolicies of the Act to assert jurisdiction in this case.2.The labor organizations named below claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.4.The parties agree that all employees of the Company, excludingofficers, confidential, professional, and supervisory employees, andguards constitute a unit appropriate for the purposes of collectivebargaining.Local 96, however, contends that the head teller andhead bookkeeper are supervisors, and that the secretary to the execu-tive vice president of the bank and the payroll clerk are confidentialemployees.We find both these contentions to be unsupported by therecord.Rather, the testimony demonstrates that the head- teller and'head bookkeeper do not possess any of the supervisory powers enu-'merated in Section 11 of the Act. It likewise demonstrates that thesecretary and payroll clerk are not confidential employees within theBoard's established definition of that term.3Accordingly, we find that all employees of the Company, excluding-officers, confidential, professional, and supervisory employees, andguards constitute a unit appropriate for .the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act..[Text of Direction of Election omitted from publication in thisvolume.]2 SeeWBSRInc.,91 NLRB630.2SeeBall Brothers Company, Incorporated,87NLRB34, and cases cited.